                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                    Case No. 16-20437

CHRISTINA KIMBROUGH,

     Defendant.
__________________________________/

     OPINION AND ORDER DENYING DEFENDANT’S “MOTION FOR JUDICIAL
     RECOMMENDATION REGARDING 9-12 MONTHS OF RRC PLACEMENT”

      Defendant Kimbrough moves to obtain a judicial recommendation for a nine to

twelve-month placement at a Residential Reentry Center (“RRC”). (ECF No. 276.)

Defendant was sentenced on September 28, 2018 to twenty-seven months

imprisonment for conspiracy to commit health care fraud, 18 U.S.C. § 1349. (ECF No.

219, PageID.2210-11.) Defendant claims that with good time, her release date is

January 20, 2021. (ECF No. 276, PageID.3080.) Currently, she has been offered only a

one to ninety-day placement at an RRC. (Id.)

      The court has reviewed the motion and consulted with the probation department.

The probation department discussed Defendant’s request directly with the Bureau of

Prisons (“BOP”). Absent special need, prisoners are typically and appropriately given

RRC placements anywhere from one to ninety days. Placements over six months are

rare and require approval by the Regional Director of the BOP. Based on the

information obtained about Defendant, the court is not persuaded that a

recommendation as sought is needed. Accordingly,
        IT IS ORDERED that Defendant’s “Motion for Judicial Recommendation

Regarding 9-12 Months of RRC Placement” (ECF No. 276) is DENIED.

                                                           s/Robert H. Cleland                          /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: October 31, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 31, 2019, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                               /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522


S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\16-20437.KIMBROUGH.MotionforJudicialRecommendation.RMK.docx




                                                      2
